Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the amendment filed on 06-30-2022.  Claims 1 and 16 have been amended.  Claims 1-24 are pending.     

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1-9, 12, 15-20 and 22-24 rejected under 35 U.S.C. 103(a) as being unpatentable over Bazzoni (US 2018/0146310).in view of Ungstrup et al. (US PAT. 10, 674,290) and Ganeshkumar (US 2018/0270565).
       Consider Claim 1, Bazzoni teaches a method for selecting one or more audio capture sensors of wearable devices(see fig.1 (10)), the method comprising: detecting (see fig. 2(11a, 11b)) a first signal corresponding with a user's voice using at least one audio capture sensor of a first wearable device; detecting(see fig. 2(11a, 11b))  a second signal corresponding with the user's voice using at least one audio capture sensor of a second wearable device(see fig.2), determining(see fig. 2(13)) an energy level of the first signal; determining an energy level of the second signal; and selecting(see fig. 2(10a) and abstract), based at least in part on the energy level of the first signal and the energy level of the second signal, at least one audio capture sensor of the first wearable device and/or at least one audio capture sensor of the second wearable device to obtain voice data (see figs. 1-4 and paragraphs[0068]-[0108]); but Bazzoni does not clearly teach wherein the second wearable device is wirelessly connected to the first wearable device and selecting, based at least in part on a comparison of the energy level of the first signal and the energy level of the second signal.
     However, Ungstrup teaches a method for selecting one or more audio capture sensors of wearable devices(see fig. 3), the method comprising: detecting a first signal corresponding with a user's voice using at least one audio capture sensor of a first wearable device; detecting a second signal corresponding with the user's voice using at least one audio capture sensor of a second wearable device, wherein the second wearable device is wirelessly connected to the first wearable device(see figs. 3-8 and col.6, line 29-col. 8, line 67).
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ungstrup into the teaching of Bazzoni to provide system comprises a personal communication device and a head-worn device. The personal communication device has a user interface being adapted for user interaction, a processor controlling the user interface and being adapted to run an application program, a short-range radio, and an output transducer. The head-worn device has an input transducer adapted for converting sound into an electric signal applied to a processor outputting a modified audio signal via an output transducer. 
  On the other hand, Ganeshkumar teaches selecting(see fig. 8A(836)), based at least in part on a comparison(se fig.8B(840R, 840L)) of the energy level of the first signal and the energy level of the second signal, at least one audio capture sensor of the first wearable device and/or at least one audio capture sensor of the second wearable device to obtain voice data(see figs. 8A-10 and paragraphs[0082]-[0093]).
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ganeshkumar into the teaching of Bazzoni and Ungstrup to provide the signals are processed using a first array processing technique to enhance their acoustic response from a selected direction, such as a direction of the user's mouth, to provide a primary signal. The signals are also processed using a second array processing technique to enhance response from the selected direction, to provide a secondary signal. The primary signal and the secondary signal are compared, and a selected signal is provided based upon the primary signal, the secondary signal, and the comparison.
    Consider Claims 2 and 3, Bazzoni as modified by Ungstrup teaches The method of claim 1, wherein the first wearable device is configured to send the first signal to a peripheral device and the second wearable device is configured to send the second signal to a peripheral device(see fig. 1(200)), and wherein the peripheral device is configured to compare the energy level of the first signal with the energy level of the second signal for the selecting of the at least one audio capture sensor of the first wearable device and/or the at least one audio capture sensor of the second wearable device to obtain voice data(see figs. 1-4 and paragraphs[0068]-[0108]); and the method  wherein the at least one audio capture sensor of the first wearable device comprises a first set of multiple audio capture sensors, and wherein the first signal is an average energy level of the first multiple audio capture sensors, and wherein the first wearable device is configured to send the first signal to the peripheral device using a compression algorithm(see figs. 1-4 and paragraphs[0068]-[0108]).
      Consider Claims 4 and 5, Bazzoni as modified by Ungstrup teaches
the method  wherein the first wearable device is further configured to send metadata to the first peripheral device for use with a mixing algorithm executed by the peripheral device(In Ungstrupsee figs. 3-8 and col.8, line 29-col. 10, line 67); and the method  wherein the mixing algorithm is arranged to generate an output, and wherein the peripheral device is configured to send the output to the first wearable device, wherein the first wearable audio device is configured to use the output to automatically change a volume level or an active noise reduction (ANR) setting(see figs. 1-4 and paragraphs[0068]-[0108]).
       Consider Claims 6 and 7, Bazzoni as modified by Ungstrup teaches the method wherein the second wearable device is configured to send the second signal to the first wearable device, and wherein the first wearable device is configured to compare the energy level of the first signal with the energy level of the second signal for the selecting of the at least one audio capture sensor of the first wearable device and/or the at least one audio capture sensor of the second wearable device to obtain voice data(see figs. 1-4 and paragraphs[0068]-[0108]); and the method  wherein the energy levels of the first and second signals relate to at least one of signal-to-noise ratio (SNR), wind presence, radio frequency (RF) performance, or audio pickup(see figs. 1-4 and paragraphs[0068]-[0108]) 
       Consider Claims 8 and 9, Bazzoni as modified by Ungstrup teaches
the method wherein the at least one audio capture sensor of the first wearable device and the at least one audio capture sensor of the second wearable device are selected from at least one of an exterior microphone, an interior microphone, a feedback microphone that is also used for acoustic noise reduction (ANR) purposes, a feedforward microphone that is also used for ANR purposes, or an accelerometer(see figs. 1-4 and paragraphs[0068]-[0108]); and the method  wherein the at least one audio capture sensor of the first wearable device includes a first set of multiple audio capture sensors, and wherein the selecting of the at least one audio capture sensor includes dynamically changing between selection of a first audio capture sensor of the first set of multiple audio capture sensors and a second audio capture sensor of the first set of multiple audio capture sensors (see figs. 1-4 and paragraphs [0068]-[0108]).
     Consider Claims 12 and 15, Bazzoni as modified by Ungstrup teaches the method wherein when the energy level of the first signal is less than the energy level of the second signal, only the at least one audio capture sensor of the first wearable device is selected to obtain voice data and not the at least one audio capture sensor of the second wearable device(see figs. 1-4 and paragraphs [0068]-[0108]); and the method  wherein when the selecting causes a change from using the at least one audio capture sensor of the first wearable device to obtain voice data to using the at least one audio capture sensor of the second wearable device to obtain voice data, a gain parameter associated with the at least one audio capture sensor of the first wearable device is shared with the second wearable device to be applied to the at least one audio capture sensor of the second wearable device(In Ungstrupsee figs. 3-8 and col.8, line 29-col. 10, line 67). 
     Consider Claim 16, Bazzoni teaches a computer program product for selecting one or more audio capture sensors of wearable devices(see fig. 2), the computer program product comprising a set of non-transitory computer readable instructions that when executed on at least one processor of a first wearable device(see fig. 2(10a)), a second wearable device, or a peripheral device, the processor is configured(see fig. 2(10a)) to: detect or receive (see fig. 2(11a, 1b)) a first signal corresponding with a user's voice captured by at least one audio capture sensor of the first wearable device; detect or receive(see fig. 2(11a, 1b)) a second signal corresponding with the user's voice captured by at least one audio capture sensor of the second wearable device(see fig. 2), determine(see fig.2 (13) and abstract) an energy level of the first signal; determine(see fig.2 (13) and abstract)  an energy level of the second signal; and select, based at least in part on the energy level of the first signal and the energy level of the second signal, at least one audio capture sensor of the first wearable device or at least one audio capture sensor of the second wearable device to obtain voice data(see figs. 1-4 and paragraphs[0068]-[0108]); but Bazzoni does not clearly teach wherein the second wearable device is wirelessly connected to the first wearable device and selecting, based at least in part on a comparison of the energy level of the first signal and the energy level of the second signal.
     However, Ungstrup teaches a method for selecting one or more audio capture sensors of wearable devices(see fig. 3), the method comprising: detecting a first signal corresponding with a user's voice using at least one audio capture sensor of a first wearable device; detecting a second signal corresponding with the user's voice using at least one audio capture sensor of a second wearable device, wherein the second wearable device is wirelessly connected to the first wearable device(see figs. 3-8 and col.6, line 29-col. 8, line 67).
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ungstrup into the teaching of Bazzoni to provide system comprises a personal communication device and a head-worn device. The personal communication device has a user interface being adapted for user interaction, a processor controlling the user interface and being adapted to run an application program, a short-range radio, and an output transducer. The head-worn device has an input transducer adapted for converting sound into an electric signal applied to a processor outputting a modified audio signal via an output transducer.  
      On the other hand, Ganeshkumar teaches selecting(see fig. 8A(836)), based at least in part on a comparison(se fig.8B(840R, 840L)) of the energy level of the first signal and the energy level of the second signal, at least one audio capture sensor of the first wearable device and/or at least one audio capture sensor of the second wearable device to obtain voice data(see figs. 8A-10 and paragraphs[0082]-[0093]).
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Ganeshkumar into the teaching of Bazzoni and Ungstrup to provide the signals are processed using a first array processing technique to enhance their acoustic response from a selected direction, such as a direction of the user's mouth, to provide a primary signal. The signals are also processed using a second array processing technique to enhance response from the selected direction, to provide a secondary signal. The primary signal and the secondary signal are compared, and a selected signal is provided based upon the primary signal, the secondary signal, and the comparison.
   Consider Claims 17 and 18, Bazzoni as modified by Ungstrup teaches 
 the computer program product of claim 16, wherein the first wearable device is configured to send the first signal to the peripheral device and the second wearable device is configured to send the second signal to the peripheral device, and wherein the peripheral device is configured to compare the energy level of the first signal with the energy level of the second signal for selecting of the at least one audio capture sensor of the first wearable device or the at least one audio capture sensor of the second wearable device to obtain voice data(see figs. 1-4 and paragraphs[0068]-[0108]); and  the computer program product  wherein the second wearable device is configured to send the second signal to the first wearable device, and wherein the first wearable device is configured to compare the energy level of the first signal with the energy level of the second signal for the selecting of the at least one audio capture sensor of the first wearable device or the at least one audio capture sensor of the second wearable device to obtain voice data(see figs. 1-4 and paragraphs[0068]-[0108]); and  the computer program product wherein the energy levels of the first and second signals related to at least one of signal-to-noise ratio (SNR), wind presence, radio frequency (RF) performance, or audio pickup(see figs. 1-4 and paragraphs[0068]-[0108]).. 
   Consider Claims 20 and 22, Bazzoni as modified by Ungstrup teaches the computer program product wherein the at least one audio capture sensor of the first wearable device and the at least one audio capture sensor of the second wearable device are selected from at least one of: an exterior microphone, an interior microphone, a feedback microphone that is also used for acoustic noise reduction (ANR) purposes, a feedforward microphone that is also used for ANR purposes, or an accelerometer (see figs. 1-4 and paragraphs[0068]-[0108]); and  the computer program product wherein when the energy level of the first signal is less than the energy level of the second signal, only the at least one audio capture sensor of the first wearable device is selected to obtain voice data and not the at least one audio capture sensor of the second wearable device(see figs. 1-4 and paragraphs[0068]-[0108]). 
    Consider Claims 23 and 24, Bazzoni as modified by Ungstrup teaches the computer program product wherein the selecting causes a change from using the at least one audio capture sensor of the first wearable device to obtain voice data to using the at least one audio capture sensor of the second wearable device to obtain voice data, the first wearable device performs a handshake with the second wearable device to shift responsibility to obtain voice data to the at least one audio capture sensor of the second wearable device(In Ungstrupsee figs. 3-8 and col.6, line 29-col. 10, line 67); and the computer program product when the selecting causes a change from using the at least one audio capture sensor of the first wearable device to obtain voice data to using the at least one audio capture sensor of the second wearable device to obtain voice data, a gain parameter associated with the at least one audio capture sensor of the first wearable device is shared with the second wearable device to be applied to the at least one audio capture sensor of the second wearable device. (see figs. 1-4 and paragraphs[0068]-[0108]).

7.      Claims 10, 11 and 21 rejected under 35 U.S.C. 103(a) as being unpatentable over  Bazzoni (US 2018/0146310) as modified by Ungstrup et al. (US PAT. 10, 674,290) and Ganeshkumar(US 2018/0270565) as applied to claims 1, 16 above, and further in view of Zhang et al. (US PAT. 11,205,437).
       Consider Claim 10, Bazzoni teaches the method t wherein the at least one audio capture sensor of the first wearable device includes a first set of multiple audio capture sensors, and wherein the energy level of the first signal is an energy level of the first set of multiple audio capture sensors(see figs. 1-4 and paragraphs[0068]-[0108]); but Bazzoni does not clearly teach an average energy level.
   However, Zhang teaches wherein the energy level of the first signal is an average energy level of the first set of multiple audio capture sensors (see 3A-6B and col. 9, line 34-col. 11, line 67).
   Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of    Zhang into the teaching of Bazzoni and Ungstrup to provide energy levels of audio data received from a microphone and representing near-end audio and reference audio data representing far-end audio are determined. If near-end audio is detected but far-end audio is not detected, a controller turns of or bypasses an acoustic echo cancellation system until far-end audio is again detected, thereby decreasing or eliminating distortion of the near-end audio by the acoustic echo cancellation system.
   Consider Claim 11, Bazzoni as modified by Ungstrup and Zhang teaches The method of claim 10, wherein the at least one audio capture sensor of the second wearable device includes a second set of multiple audio capture sensors, and wherein the energy level of the second signal is an average energy level of the second set of multiple audio capture sensors(In Zhang, see 3A-6B and col. 9, line 34-col. 11, line 67). 
      Consider Claim 21, Bazzoni teaches the computer program product wherein the at least one audio capture sensor of the first wearable device includes a first set of multiple audio capture sensors, and wherein the energy level of the first signal is an energy level of the first set of multiple audio capture sensors(see figs. 1-4 and paragraphs[0068]-[0108]); but Bazzoni does not clearly teach an average energy level.
   However, Zhang teaches wherein the energy level of the first signal is an average energy level of the first set of multiple audio capture sensors (see 3A-6B and col. 9, line 34-col. 11, line 67).
   Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of    Zhang into the teaching of Bazzoni and Ungstrup to provide energy levels of audio data received from a microphone and representing near-end audio and reference audio data representing far-end audio are determined. If near-end audio is detected but far-end audio is not detected, a controller turns of or bypasses an acoustic echo cancellation system until far-end audio is again detected, thereby decreasing or eliminating distortion of the near-end audio by the acoustic echo cancellation system.

8.          Claims 13 and 14 rejected under 35 U.S.C. 103(a) as being unpatentable over  Bazzoni (US 2018/0146310) as modified by Ungstrup et al. (US PAT. 10, 674,290) and Ganeshkumar(US 2018/0270565) as applied to claim 1 above, and further in view of Abramson et al. (US 2003/0005197).
       Consider Claim 13, Bazzoni does not clearly teach wherein voice data is sent to a peripheral device using a negotiated connected isochronous stream.
  However, Abramson teaches wherein voice data is sent to a peripheral device using a negotiated connected isochronous stream( see figs. 3-7 and paragraphs[0025]-[0035]).
        Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Abramson into the teaching of Bazzoni and Ungstrup to provide deterministic removal and reclamation of work items from an expansion bus schedule are disclosed herein. A work item is removed from an enabled expansion bus schedule data structure and a coherency signal is then generated utilizing an expansion bus host controller.
     Consider Claim 14, Bazzoni as modified by Ungstrup and Abramson teaches the method wherein when the selecting causes a change from using the at least one audio capture sensor of the first wearable device to obtain voice data to using the at least one audio capture sensor of the second wearable device to obtain voice data, the first wearable device performs a handshake with the second wearable device to shift responsibility to obtain voice data to the at least one audio capture sensor of the second wearable device  (In Ungstrupsee, figs. 3-8 and col.6, line 29-col. 10, line 67).

Response to Arguments
9.   Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
   
                                                                 Conclusion
10.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Dusan et al. (US PAT.9,532,131) is cited to show other related the SENSOR MANAGEMENT FOR WIRELESS DEVICES.

12.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 08-06-2022